Citation Nr: 1243556	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a skull fracture.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a stress fracture at C4-5, claimed as cracked vertebrae.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Regional Office (RO) in St. Petersburg, Florida.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No pertinent documents were found therein.

In June 2010 and April 2011, the Veteran submitted additional evidence and argument in support of his claims on appeal.  The evidence was either duplicative of evidence already associated with the claims file and considered by the RO or was regarding non-service connected medical issues which are not relevant to the issues on appeal.  As the evidence is not pertinent to the issues on appeal, there is no prejudice in the Board adjudicating the claims at this time.  See 38 C.F.R. § 20.1304(c) (2012).  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the American Legion.  In October 2012, the Veteran indicated his desire to revoke his power of attorney for the American Legion.  The Board now recognizes the Veteran as proceeding pro se.

The issues of entitlement to service connection for a stress fracture at C4-5, claimed as cracked vertebrae, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of record which indicates that the Veteran has ever sustained a skull fracture.  Residuals of a skull fracture have not been shown.
CONCLUSION OF LAW

The criteria for establishing service connection for a skull fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2011 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers and statements from employers and others who could describe their observations of his disability level and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  In a February 2009 letter issued prior to the adjudication of the TDIU claim, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Both issues were last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as statements written by laypersons on his behalf.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Skull Fracture

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the current case, the Veteran has failed to provide competent evidence of a current disability or any competent and credible evidence to support his claim.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The evidence in favor of this claim consists solely of lay statements by the Veteran regarding an alleged head injury he received during his active service.  The precise nature and date of this injury has varied in the Veteran's many separate accounts of this incident, but he essentially claims that he fractured his skull after falling and hitting his head at some time during 1959-1961.  In the Veteran's August 2007 original claim, he stated that he sustained a stress fracture in his neck and a possible skull fracture during a fall in 1959 and that since 1960 he has had soreness in his neck and dizzy spells.  The Veteran was service connected for a scar of the posterior scalp region in November 1965, which he stated was incurred in a fall accident in Spain in 1959.  The Veteran now claims that either at the time he first cut his head or in a later accident which reopened the wound, he also sustained an underlying and undetected skull fracture.

In October 2007 and December 2007 statements, the Veteran wrote that he had actually injured his head twice in the service.  First, in 1959 he sustained a 2 inch cut on his head while at the same time injuring his eardrum when a jet plane crashed into the USS Independence, throwing the Veteran backwards.  Later he reopened the wound in a fall against the bulkhead at a naval station in Spain and also "cracked" his C4-C5 vertebrae in his neck.  The Veteran stated that no x-rays were performed while he was in service.  He also stated that years later a neurosurgeon had performed MRIs and other scans and found that he had signs of having suffered a skull fracture at some point in time.  The Veteran had surgery to his cervical spine in 1995, which he contends is also related to one or both of his alleged fall injuries in service.

The Veteran's service treatment records contain no mention of any skull injuries or head or neck pain.  The Veteran's records do note that in January 1961 sutures were removed from a 3 inch head wound, which was clean and well-healed. 

In a December 1965 VA examination, the Veteran reported having suffered a "scalp laceration" while in service in Spain.  It was noted to have been sutured with no further problems.  In a September 1996 VA examination, he further explained that in 1959 he hit the corner of the wall in the barracks while getting out of the top bunk bed and lacerated the top of his head.  He stated that it was treated with sutures and that he had no problems with it since that time.  At neither exam did the Veteran mention having experienced any kind of skull fracture or head pain.

Private medical records from July 1977 to September 1980 and December 1990 to September 1995 show no diagnoses or complaints relating to a skull fracture.  The first report of neck pain contained in the Veteran's private records is in February 1995, when the Veteran complained of neck pain.  In an April 1995 evaluation, the Veteran reported that he was having severe neck pain upon rotation and had been told he had a slipped disc which would require surgery.  In September 1995 the Veteran was treated for neck pain, but the treating physician noted that it was possibly due to a herniated disc, and there is no mention that the pain was related to an injury incurred in active duty service.  The Veteran stated in a May 2009 letter to VA that he was told by his private neurosurgeon in September 1995 that he had earlier suffered a blow to the head.  Unfortunately, these medical records are not available and attempts to acquire them have been futile. 

In September 2008 the Veteran was afforded a VA examination.  The Veteran reported to the examiner that he injured his skull and neck in an explosion on a ship's deck.  The examiner noted that the Veteran had a 2.8 centimeter scar on the occipital region.  The examiner found no tenderness, limitation of motion, underlying tissue loss, or deformation caused by the scar.  The Veteran reported that he first began having neck pain and headaches in 1985 and that he treats this pain with oral medication.  He described the pain as being moderate to severe, constant, and aching, with flare-ups lasting from minutes to hours and preventing him from functioning.  The Veteran also reported having no incapacitating episodes in the past 12 months.  The examiner found cervical range of motion limited due to painful movement, and MRI testing revealed signs of cervical fusion at vertebrae C5-C7.  However, the examiner found no clinical evidence of skull fracture, and further opined that any injury of the spine was less likely than not related to an injury in service because symptoms had not begun until 24 years after discharge.

In a May 2009 VA examination, the examiner performed a CT scan examination of the Veteran's head.  The examiner's findings were normal and he reported finding no evidence that would explain the Veteran's dizziness or fainting.

The Veteran's VA medical records do not contain any indication of the Veteran having had, at any time, a fracture to the skull.  The records show numerous complaints of neck pain, but at no time has any VA doctor linked or even suggested that this pain is related to a head injury during service.  In February 2007 the Veteran reported that the cervical spine surgery he received in 1995 was following an accident incurred while on duty as a police officer and that he had neck problems ever since that accident.  In March 2009, the Veteran again complained of severe muscle spasms in his neck, but also reported that they may be related to a car accident he was in a long time ago.

In a May 2009 statement, the Veteran argued that his service treatment records may not be accurate, and pointed out that on two pages of records his service number is off by one digit and that his chronological record of care does not include an entry for his naval base in Spain.  The Board recognizes that service treatment records are often not entirely complete or accurate, and that is why the Veteran has been requested to submit any supplemental evidence he may have that could add to the evidence of record.  The Veteran has not provided any evidence other than his own lay statements indicating that he suffered a skull fracture in service.  In a December 2007 statement, he indicated that no such evidence would be forthcoming, because any possible witnesses from that time may already be deceased.  Furthermore, the Board does not find the errors indicated by the Veteran in his service treatment records to be relevant to the current claim, nor are they of sufficient severity to suggest that the current record is inaccurate or incomplete.

Moreover, it is significant that private and VA records immediately after service are completely negative in pertinent part.  The VA examination noted that there had been evidence of scarring on the head, but reportedly after sutures were removed there had been no additional problems.  There is no history of or findings that reflect significant skull trauma at that time.

The Veteran has provided no medical evidence of a diagnosis or treatment for a skull fracture, nor has he indicated that he has ever sought a medical evaluation or treatment for this specific type of injury, other than for allegedly related neck pain.  He has stated that no x-rays were taken at the time of the alleged accident or for many years thereafter and that no doctor had indicated to him that he may have had a skull fracture until 1995.

The Board acknowledges the Veteran's statements indicating that he fell and hit his head either once or twice at some time during his service.  The Board further recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, he is competent to report that he experienced a fall which was followed by dizziness and pain in his head and neck.  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive opinion on a diagnosis such as skull fracture; as such a matter requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that he suffered a skull fracture and that any of his current symptoms, including dizziness and neck pain, are related to that injury are not competent medical opinions.  As such, the medical findings and opinion of the VA examiners warrant greater probative weight than the Veteran's lay contentions.  The Veteran has also not claimed continuity of symptomatology, by indicating that his serious head and neck symptoms did not begin until many years after his injury in service.  See 38 C.F.R. § 3.303(b).

The Veteran has also provided no documented complaints of any symptoms remotely related to a skull fracture until his treatment for neck pain in 1995, which is 34 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the Board has not found the lay statement evidence put forward by the Veteran to be credible.  The Veteran has dramatically changed his telling of how he lacerated his head between his 1965 and 1996 VA examinations and his current claim.  What he previously described as merely a laceration caused by falling off a bunk bed, he now describes as a broken skull caused by the explosion of an airplane crashing into his ship.  The year the event occurred and whether there were one or two instances of falling has continuously changed in the Veteran's numerous versions of his accident.  The Veteran has also frequently changed the date when his pain and dizziness began, varying between starting as early as 1960 and at other times not starting until 1985 or even later.  It also seems highly unlikely that if the Veteran had indeed suffered from a skull fracture which caused pain and dizziness from 1960, he nevertheless would not have reported it at his 1965 VA examination, which specifically examined his head laceration.  Additionally, in his September 1996 VA examination, he told the examiner that he'd had no problems with the laceration on his head since the time of the accident.  It is also hard to believe that had the Veteran actually fractured his skull during service, that he would not have sought treatment for pain immediately while still in the service as well as after discharge at some time earlier than 1995.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In short, there is no competent and credible evidence showing a skull fracture during service and no competent evidence of any current disability caused by an earlier skull fracture.  Accordingly, in the absence of evidence of a current disability, the preponderance of the evidence is against the claim for service connection, and the claim is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a skull fracture is denied.


REMAND

The record establishes that the Veteran has worked primarily as a law enforcement officer until his retirement due to health problems in September 1992.  The Veteran's education and training are in fields relating to his duties in law enforcement.  In a March 1994 rehabilitation examination, he reported that he had an Associate's degree in criminology.  The Veteran has also indicated that he has taken training courses in defensive driving, first aid, and CPR.

He is service connected for vertigo, rated 30 percent disabling; otitis media and externa with ruptured right ear drum, rated 10 percent disabling; residual scar in the posterior scalp and right ear hearing loss rated noncompensably disabling.

The Veteran indicated in his November 2008 TDIU claim that he is unable to work due to vertigo, and he has subsequently submitted numerous statements describing how he has on multiple occasions become dizzy, fallen, and remained unconscious for several minutes.  At no time has the Veteran asserted than his other service connected disabilities-right ear hearing loss, otitis media, and scar on the posterior scalp-have had any impact on his employability, nor have they ever been shown to be disabling to an extent that could affect occupational functioning.  

In a February 2009 statement, the Veteran indicated that he first began feeling dizzy and passing out in 1997, while he was riding on a lawn mower.  He stated that this disability prevented or made more difficult things he previously enjoyed, including golfing, walking, and showering.

In a May 2009 letter, he indicated that he was having dizzy spells weekly, and that he was unable to work because an employer would not want to hire someone who could fall down at any time.  In his April 2010 substantive appeal, the Veteran stated that he could not walk more than a few feet without falling and that he had several times fallen even while sitting down.

Other records reveal that he has multiple non-service connected problems, including cardiac impairment and problems with cancer.  There is also some question as to the etiology of his balance problems.  These were first shown years post service and subsequently service connected.  More recent findings have suggested some neurological and/or cardiac etiology for some of the balance problem.

Moreover, appellant has recently suggested that he has fallen repeatedly and sustained additional injuries as a result of his imbalance.  He has reported hospitalization at the Gainesville VA facility for injuries sustained in the falls.  If there are chronic residuals that are attributed to a service connected disorder, there is the possibility that secondary service connection claims may exist.

A review of the record reveals that service connection was denied for a stress fracture at C4-5, also claimed as cracked vertebrae, in an October 2008 rating decision.  In May 2009 the Veteran submitted a VA Form 21-4138 in which he noted his disagreement only with the separate issue of skull fracture.  However, later in May 2009 the Veteran submitted a statement to the RO with the heading "Subj: Notice of Disagreement," in which he explained why he felt that he was entitled to service connection for both skull fracture and for an injury to the cervical spine.

VA regulations state that an appeal from an RO rating decision consists of a timely-filed notice of disagreement and, after a statement of the case has been issued, a timely-filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002).  A notice of disagreement must express dissatisfaction or disagreement with an adjudicative action and a desire to contest the result. 38 C.F.R. § 20.201 (2012).  The regulations state that, "while special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  Id.  The time limit for filing a notice of disagreement is within 1 year of notification of the adverse decision.  38 C.F.R. § 20.302(a) (2012).  

In this case, the Veteran has apparently submitted to VA a statement expressing his disagreement with the RO's decision regarding the issue of a cervical stress fracture well within the 1 year period following the October 2008 rating decision.

However, the RO has yet to issue an SOC with respect to the Veteran's claim for a cervical stress fracture at C4-5, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2012).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain all pertinent records of treatment rendered to the Veteran as a result of falls due to imbalance.  Specifically the Gainesville VA records referred to should be obtained.  Appellant should be requested to provide assistance in identifying and/or obtaining any pertinent records.  All attempts to obtain records should be documented in the claims folder.

2.  Arrange for appropriate examinations to identify the etiology of all imbalance evidenced.  If it is determined that the most likely cause is solely related to the service connected disability, that should be clarified for the record.  Further a history of falls and severity of the symptoms should be clearly set out.  To the extent there are additional disabilities as a result of falls due to the service connected pathology, the disabilities and any functional impairment caused should be set out.

If it is determined that there is other etiology involved, to include neurological or cardiac changes unrelated to the service connected pathology, that should be set out, with the functional manifestations described.  The claims folder should be made available to the examiner for review prior to the entry of any opinions in this case.

3.  The RO should issue a statement of the case to the appellant addressing the matter of a stress fracture at C4-5 and including citation to all relevant law and regulations pertinent to this claim.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


